Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kang (US 2020/0197746).
As to Claim 1, Kang teaches a computer-implemented method carried out by at least one processor, the method comprising: 
obtaining a plurality of segments of a first media content item (Kang discloses “a tutoring image may be a video including a plurality of image frames. For example, the tutoring image may be an image in which a tutor repeats a specific motion, and according to some embodiments, the specific motion may be any one of yoga ;
extracting, from a first segment in the plurality of segments, a plurality of image frames, the plurality of image frames being associated with a plurality of tracked movements of at least one object represented in the extracted image frames (Kang discloses “extracting a first correction tutoring line from the first correction tutoring image” in [0021]; “may analyze a movement of the feature point using a Greedy algorithm” in [0061]. Here, the tracked movement is associated with one of segments (yoga motion, palates motion etc. in [0041])); 
comparing, objects represented in the image frames extracted from the first segment to tracked objects in a second media content item (Kang discloses “In Step S50 of FIG. 3, the apparatus for providing posture guide 100 may extract the tutoring line from the tutoring image 30 and cause the user posture line to correspond with the tutoring line” in [0085], see also [0086]);
in response to detecting that at least one of the tracked objects in the second media content item is similar to at least one object in the plurality of extracted image frames, generating, based on the extracted plurality of image frames, virtual content depicting the plurality of tracked movements from the first segment being performed on the at least one tracked object in the second media content item (Kang discloses “the apparatus for providing posture guide 100 may extract the object line 715 corresponding to the identified tutoring line 705 out of the user posture lines” in [0089]; “may generate a guide line for guiding the object line ; and 
triggering rendering of the virtual content as an overlay on the at least one tracked object in the second media content item (Kang discloses “may display the guide line 720 generated in the second region” in [0092]; see also [0080]).

As to Claim 2, Kang teaches the method of claim 1, further comprising: 
extracting, from the plurality of segments, a second segment from the first media content item, the second segment having a timestamp after the first segment (Kang discloses “FIG. 5 illustrates a case where the tutor changes a motion from a motion (hereinafter, referred to as a first motion) in which the tutor raises both arms to a motion (hereinafter, referred to as a second motion) in which the tutor lowers both arms” in [0075]); and
generating, using the extracted at least one image frame from the second segment of the first media content item, virtual content that depicts the at least one image frame from the second segment on the at least one tracked object in the second media content item (Kang discloses “may generate a guide line for guiding the object line toward the tutoring target line” in [0091]; “may generate feedback information about the user's posture and display the feedback information based on a 

As to Claim 3, Kang teaches the method of claim 2, wherein the at least one image frame from the second segment depicts a visual result associated with the at least one object in the extracted image frames (Kang discloses “may generate feedback information about the user's posture and display the feedback information based on a determination result of the matching” in [0097]; “may change and display a color of the tutoring target line as the object line 715 and the tutoring target line overlap each other for a preset time” in [0098]).

As to Claim 4, Kang teaches the method of claim 1, wherein a computer vision system is employed by the at least one processor to: 
analyze the first media content item to determine which of the plurality of segments to extract and which of the plurality of image frames to extract; and analyze the second media content item to determine which object corresponds to the at least one object in the plurality of extracted image frames of the first media content item (Kang discloses “may include extracting a tutoring line from the tutoring image, causing the user posture line to correspond to the tutoring line, scaling the corresponding user posture line based on the tutoring line, and generating the posture guide information based on a result of the scaling” in [0012]; “extracting an object line corresponding to the tutoring line out of the user posture lines” in [0014].)
Claim 5, Kang teaches the method of claim 1, wherein the detecting that the at least one tracked object in the second media content item is similar to the at least one object in the plurality of extracted image frames includes comparing a shape of the at least one tracked object to the shape of the at least one object in the plurality of extracted image frames, and wherein the generated virtual content is depicted on the at least one tracked object according to the shape of the at least one object in the plurality of extracted image frames (Kang discloses “for comparing a tutoring image and a user's posture with each other to display real-time posture guide information required by the user” in [0009], see also [0095].)

As to Claim 6, Kang teaches the method of claim 1, wherein triggering rendering of the virtual content as an overlay on the at least one tracked object in the second media content item includes synchronizing the rendering of the virtual content on the second media content item with a timestamp associated with the first segment (Kang discloses “when an angle change between one tutoring line and the other tutoring line occurs on the tutoring image 30 by the tutoring motion, the apparatus for providing posture guide 100 may recognize a time when the angle change is continued as one tutoring motion limitation time. The apparatus for providing posture guide 100 may measure a time when the user posture image 41 moves along the tutoring target line 601 to determine whether the user follows the guide of the tutoring motion” in [0082].)


Claim 7, Kang teaches the method of claim 1, wherein: 
the plurality of tracked movements correspond to instructional content in the first media content item (Kang discloses "The tutoring posture data 106 may be continuous posture data which includes a plurality of tutor image frames. The tutoring posture data 106 may include the feature point and/or the line information on a tutor image" in [0064], see also [0075]); and 
the plurality of tracked movements are depicted as the virtual content, the virtual content illustrating performance of the plurality of tracked movements on the at least one object in the plurality of extracted image frames in the second media content item (Kang discloses generating and displaying guide and feedback information in [0024, 0077, 0097-0098].)

Claim 8 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.
Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 15.
Claim 17 is rejected based upon similar rationale as Claim 4.
Claim 18 is rejected based upon similar rationale as Claim 5.
Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/WEIMING HE/
Primary Examiner, Art Unit 2612